                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

LARRY WHITLOCK, individually, and on             )
behalf of himself and on behalf of all other     )
similarly situated current and former employees, )
                                                 )
                 Plaintiff,                      )
                                                 )
v.                                               )            No. 3:18-CV-233-HSM-HBG
                                                 )
SEVIER COUNTY, TENNESSEE,                        )
                                                 )
                Defendant.                       )


                                              ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

and Standing Order 13-02.

         Now before the Court is a Joint Motion to Amend Scheduling Order [Doc. 35] and

Plaintiff’s Unopposed Motion for Leave to Amend Complaint [Doc. 36]. With respect to the

former Motion, the parties explain that the Court issued a Scheduling Order [Doc. 31], containing

deadlines to brief whether this case should be conditionally certified under the Fair Labor

Standards Act. The parties state that they are currently in negotiations about a possible stipulation

to conditional certification, and they seek a 14-day extension of the remaining deadlines in the

Scheduling Order. Accordingly, for good cause shown, the Court hereby GRANTS the Joint

Motion to Amend Scheduling Order [Doc. 35]. The Court will enter an amended Scheduling

Order.

         With respect to Plaintiff’s Motion to Amend Complaint [Doc. 36], Plaintiff states that

Defendant does not oppose the Motion. In addition, the Court observes that Plaintiff attached the

proposed First Amended Collective Action Complaint as an exhibit [Doc. 36-1] to his Motion in
accordance with Local Rule 15.1. Accordingly, the Court hereby GRANTS Plaintiff’s Unopposed

Motion for Leave to Amend Complaint [Doc. 36]. Plaintiff SHALL FILE his First Amended

Collective Action Complaint [Doc. 36-1] as his operative pleading in CM/ECF on or before

January 9, 2018.

      IT IS SO ORDERED.

                                          ENTER:




                                          United States Magistrate Judge




                                             2
